DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Status
Claims 1 and 5 have been amended; support for claim 1 is found in [0030], support for claim 5 is found in [0040].
Claims 6 and 7 have been added, support is found in [0063] for claim 6, Figure 7A for claim 7.No new matter has been added.
Claims 1-7 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 112 and 35 USC § 103
The 35 USC § 112 and 35 USC § 103 claim rejections of the previous office action has been withdrawn in view of the amendments to the claims. An updated rejection is presented below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirohito (JP-H01213955 A as provided in the IDS dated 09/04/2020).

Regarding claim 1, Hirohito teaches a battery manufacturing method comprising:
forming a unit cell that comprises stacking a positive electrode that is obtained by a positive electrode active material layer containing a first electrolytic solution being disposed on a positive electrode current collector, a negative electrode that is obtained by a negative electrode active material layer containing a second electrolytic solution being disposed on a negative electrode current collector (Hirohito [0001] Figure 1-3 stacking a positive electrode and a negative electrode having active materials on a separator in which electrolyte is included and can be absorbed in the separator reading as the electrolytic layers; electrolytic liquid that permeates through the separator would also be incorporated into portions of the active material layers), and a separator interposed between the positive electrode and the negative electrode (Separator 5), and disposing a seal part disposed on an outer peripheral portion of the unit cell (sealing resin layers 2 and 8 to form insulating sealing body 17; Figure 1-3);
heat sealing the seal part disposed at the outer peripheral portion of the unit cell ([0001] heating element 15 used to heat seal the heat-fusible resin layers); and 
cooling the outer peripheral portion of the unit cell by using a cooling medium, the cooling of the outer peripheral portion of the unit cell being carried out after the heat sealing of the seal part ([0001] cooling and solidifying the heat fusible resin layer by low temperature air injection devices 11a and 11b), 
the battery manufacturing method being carried out such that the positive electrode and the negative electrode are formed without an application film being subjected to a drying process performed through heating (Hirohito [0001-0003] the resin material is solidified and does not use heating as a form of drying; Hirohito is absent drying by heating), and
the battery manufacturing method being carried out such that no electrolytic solution is injected into the unit cell after formation of the unit cell (Hirohito is silent with respect to injecting an electrolytic solution after formation of a unit cell).

Regarding claim 3, Hirohito teaches all the claim limitations of claim 1. Hirohito further teaches wherein during the cooling of the outer peripheral portion, cooling members are used as the cooling medium, and the cooling members are butted against the outer peripheral portion of the unit cell to cool the outer peripheral portion of the unit cell (Hirohito [0001] cooling is done with low temperature air through the low temperature air injection device 11a and 11b; the low temperature air comes into direct contact to butt again the unit cell to cool the outer peripheral portion of the unit cell).

Regarding claim 4, Hirohito teaches all the claim limitations of claim 3. Hirohito further teaches wherein during the heat sealing of the seal part, heating members comprising members distinct from the cooling members are butted against the outer peripheral portion of the unit cell to heat the outer peripheral portion of the unit cell (Hirohito Figure 1-2, heating body 15 and the low temperature air injection device 11a,11b are distinct units and both have parts that butt against the unit cell, heating body 15 butts against and the low temperature air of the low temperature air injection device butts against the unit cells).

Regarding claim 6, Hirohito teaches all the claim limitations of claim 1. Hirohito further teaches wherein the positive electrode and the negative electrode are formed without subjecting the application film to a drying process that include heating (Hirohito [0001-0003] the resin material is solidified and does not use heating as a form of drying; Hirohito is absent drying by heating).

Regarding claim 7, Hirohito teaches all the claim limitations of claim 1. Hirohito further teaches wherein the cooling is performed by placing a cooling member on the outer peripheral portion of each of the unit cells (Hirohito [0001] cooling is done with low temperature air through the low temperature air injection device 11a and 11b; the low temperature air comes into direct contact to butt again the unit cell to cool the outer peripheral portion of the unit cell).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirohito (JP-H01213955 A as provided in the IDS dated 09/04/2020) as applied to claim 1 above, and further in view of Obika et al. (US 2012/0171567 A1-as cited in the IDS and hereinafter Obika).

Regarding claim 2, Hirohito teaches all the claim limitations of claim 1. Hirohito teaches wherein the battery has a positive and negative electrode and an outer sealing portion that is heat sealed to encase the battery elements, however, Hirohito fails to teach wherein the electrode collectors are made of a resin current collector.
Obika discloses a method of producing a sealing structure of a bipolar battery. Obika is analogous with Hirohito as both are related to the sealing structure of bipolar batteries. Obika teaches wherein the positive and negative electrode current collectors are resin current collectors that are sealed when the outer peripheral portions of the unit cell are sealed together (Obika [0049] and [0031] heat sealing the sealing assembly and the resin collectors 60). The resin collectors are used and are sealed with the sealing assembly 80 to improve the sealing characteristics between the collectors and to suppress the degradation of the cycling characteristics of the battery (Obika [0120]).
Therefore, it would have been obvious to a skilled artisan before the effective filing date to substitute the electrode collectors for the resin collectors of Obika so as to improve the sealing characteristics of the battery and to suppress degradation of the cycling of the battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 5, Hirohito teaches all the claim limitations of claim 1. Hirohito teaches wherein the electrodes contain active material, however, fails to teach wherein the active material layer comprises a binder at 10% by mass or less of the total solid content of the active material.
Obika discloses a method of producing a sealing structure of a bipolar battery. Obika is analogous with Hirohito as both are related to the sealing structure of bipolar batteries. Obika discloses a method for manufacture the positive electrode including the addition of the activating material at 85 wt%, an electrically conductive aid at 5 wt% and a PVDF binder at 10 wt% (Obika [0123-0126]). The active material is then applied to a resin collector to create an electrode. The use of the binder in the electrode activating material is 10 wt%. 
Therefore, it would have been obvious to a skilled artisan before the effective filing date to substitute the active material of Hirohito for the active material as taught by Obika as the active material of Hirohito is not fully defined. It is the examiner’s opinion that the active material of Obika and the active material of Hirohito would not have a significant impact on the function of the battery and would yield predictable results as substituting a positive electrode active material for a positive electrode active material is a substitution of like substances, likewise for the negative electrode active material. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).



Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
Applicant argues that the amended claims overcome the rejection of record because (a) the prior combination of Obika-Okada and Obika-Yamada fail to teach wherein no electrolytic solution is injected into the unit cell after formation of the unit cell, (b) Obika fails to teach that the positive electrode and the negative electrode are formed without drying that includes heating, (c) Obika fails to teach wherein cooling is performed by placing a cooling member on the outer peripheral portion of each of the unit cells.

Argument a is not persuasive as the rejection of record has been updated rendering the argument moot. Argument b is not persuasive as the newly added claim 6 states “formed without subjected the application film to a drying process that includes heating.” For clarification sake, the examiner interprets the phrase to require that drying occurs but not through applying a heating source, such as air drying or with a fan. Applicant is arguing limitations that are not specified in the claim. Argument c is not persuasive in view of the updated rejection and specifically the low temperature air of Hirohito would make contact on the outer peripheral portion of the unit cells rendering the claim limitation moot.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728